Citation Nr: 1014982	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  94-44 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Francis Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for a back 
disability.  This case was before the Board in June 1996 and 
again in October 1997 and was remanded for additional 
development of the record.  By decision in February 2000, the 
Board denied the Veteran's claim.  The Veteran filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court) which, by Order dated April 2001 granted a 
Joint Motion for Remand, and vacated the Board's decision.  

In January 2002 and July 2003, the Board remanded the claim 
to ensure due process and/or for additional development.  The 
Board again denied the claim in a March 2006 determination.  
An August 2007 Court Order granted a Joint Motion for an 
Order Vacating and Remanding the Board Decision and 
Incorporating the Terms of this Remand.  In March 2008, the 
Board remanded the case to afford the Veteran the opportunity 
to attend a hearing.  A video conference hearing was held 
before the undersigned in August 2008.  Subsequently, the 
Board obtained an opinion from an independent medical expert.  
By letter dated July 2009, the Board provided a copy of the 
opinion to the Veteran and his representative.  In September 
2009, the Veteran's attorney furnished a medical statement 
directly to the Board.  The Veteran has waived initial 
consideration by the RO of this evidence.  The case is again 
before the Board for appellate consideration.

The Board notes that the issues of entitlement to increased 
ratings for bilateral hearing loss and tinnitus were remanded 
in March 2008.  By rating action dated June 2008, the RO 
assigned a 50 percent evaluation for bilateral hearing loss 
from April 2007, and a 40 percent rating effective June 2008.  
The Veteran withdrew his claims for a higher rating in June 
2008.  This decision, accordingly, is limited to the issue 
set forth on the preceding page.


FINDINGS OF FACT

1.  The Veteran underwent an appendectomy in August 1956, 
during which spinal anesthesia was administered.

2.  The service treatment records are negative for complaints 
or findings concerning the back.  The spine was normal on the 
separation examination in July 1959. 

3.  A back disability was initially documented many years 
after service, and the preponderance of the competent medical 
evidence reflects that the disorder is not related to 
service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009)); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The appeal arises from a rating decision issued prior to the 
enactment of the VCAA; thus, there is no error with respect 
to the timing of VCAA notice in this case.  In February 2002, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The case 
was thereafter readjudicated by the RO in September 2005.  A 
May 2008 letter also advised the Veteran of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, VA 
examination reports, statements from a friend and relatives 
of the Veteran, private medical opinions, the opinion of an 
independent medical expert, and hearing testimony.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing testimony and 
evidence.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Additionally, the Veteran has been 
represented by an experienced attorney since 2000. Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Therefore, any notice 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Factual background

The Veteran asserts service connection is warranted for a 
back disability.  He claims he became sick in 1956 while 
aboard a ship and that by the time he got to the hospital, 
his appendix had burst and he had peritonitis.  He argues 
three attempts at spinal anesthesia were undertaken, but were 
unsuccessful and that he received a general anesthesia.  He 
maintains that his reflexes were affected by the surgery, and 
that he was numb from the waist down.  He also states that 
the movement of his back was limited after the surgery.

The service treatment records disclose the Veteran was 
hospitalized from August to September 1956.  It was noted he 
was flown to the facility by helicopter after an illness of 
48 hours duration.  An examination showed he was acutely ill 
with signs of generalized peritonitis.  He was taken to 
surgery on the morning of admission and under spinal 
anesthesia, the abdomen was entered.  An appendectomy was 
performed.  On the first postoperative day, he had icteric 
sclerae which increased by the next day and then gradually 
disappeared.  Abdominal distention increased, but the Veteran 
complained of no discomfort other than fullness.  He never 
had colicky pain.  He was maintained on parenteral fluids for 
nine days.  The subsequent postoperative course was 
satisfactory other than a small amount of sero-purulent 
drainage from the abdominal wound for a few days.  The 
diagnoses were acute appendicitis with perforation; 
generalized peritonitis; postoperative jaundice of unknown 
etiology; and postoperative ileus, possibly due to edema and 
"water-hose" kink of terminal ileum.  He was discharged 
from the hospital to rejoin his ship.  

Sick call reports reflect visits from August 1955 to March 
1958.  This document lists the Veteran's complaint at each 
visit.  There is no mention of back pain or any neurological 
problem, although repeated treatment for ringworm was noted.  
The spine was evaluated as normal on the separation 
examination in July 1959.  A neurological evaluation was also 
normal.  

The Veteran submitted a claim for service connection for a 
back condition in July 1993.  He indicated it had its 
inception in 1956.  In response to a question on the 
application asking him to list all treatment for his claimed 
condition since service, the Veteran reported he had been 
treated for his back by a chiropractor in November and 
December 1992.  He also described treatment by a private 
physician for his back beginning in September 1992, and 
treatment at the VA in July 1993.

The RO sent letters to the private medical providers the 
Veteran listed in his application for service connection.  
The physician indicated he had no records concerning the 
Veteran.  The letter to the chiropractor's office was 
returned due to an insufficient address.  By letter dated in 
July 1993, the RO informed the Veteran it had been unable to 
locate the records concerning his chiropractic treatment and 
requested he provide information.  No response was received.  

Private medical records dated from 1979 to 1993 disclose that 
the Veteran first complained of back pain in August 1988.  He 
reported he had low back stiffness in the morning which 
slowly improved during the day.  Physical examination was 
normal.

The Veteran was seen in a VA outpatient treatment clinic in 
July 1993.  He described pain in his low back.  He asserted 
he was told he had "disease of the back" 20 years ago.  The 
diagnostic impression was low back pain.  An X-ray of the 
lumbosacral spine in July 1993 revealed early intervertebral 
disc narrowing at L4-5 and possible early narrowing at L3-4.  
When seen in January 1996, it was indicated that a CT scan 
showed disc space narrowing at L3, L4, and L5, with little 
change since 1993.  The assessment was bulging discs of the 
lower lumbar spine.  In August 1995, the Veteran reported low 
back pain of 35 years duration since three "spinals."  He 
felt they were not done properly.  

The Veteran was seen by a private physician, apparently for a 
Social Security Administration examination, in November 1995.  
It was noted the Veteran believed his back ache started as a 
result of spinal anesthesia in service.  The examiner stated 
this was pretty vague and had no credibility.  It was 
indicated the Veteran had been in the lumber business.  The 
examiner concluded the Veteran had a very genuine lumbosacral 
strain after a lifetime of heavy physical labor.  

In a July 1996 statement, D. A. Dubois, M.D., related that 
the Veteran had been seen at the clinic for four years, and 
that he had a history of chronic low back pain.  He said the 
Veteran described having three attempts at lumbar puncture 
during service in preparation for his appendectomy.  The 
Veteran further said he had loss of sensation and motor 
function from the belly button down in the postoperative 
period, and that this was consistent with a spinal lesion at 
L4, the area usually used for lumbar punctures.  It was noted 
he did not relate a history of chronic bowel or bladder 
dysfunction, drop foot, classic sciatica or other problems 
suggestive of related diagnoses.  He maintained he had had to 
limit his activities because of low back pain and stiffness, 
and that his back symptoms had progressed over the years to 
limit his work abilities.  Dr. Dubois observed there was a 
controversy as to whether the Veteran's current back problems 
related to the attempted lumbar punctures in 1956.  While he 
acknowledged it was not possible for him to prove cause and 
effect, it was interesting and suggestive to note that the 
postoperative symptoms the Veteran reported were consistent 
with a spinal cord event at the L4 level.  Thus, he thought 
it was a possibility that the lumbar punctures and subsequent 
symptoms were related.  He conceded he had no specific 
records to confirm the Veteran's stated history.  

Since the Veteran reported treatment at the Togus, VA Medical 
Center (VAMC), Togus, from the 1970's for back problems, the 
RO requested that the facility search for such records.  No 
records were found.

Medical records from K. E. Sanzenbacher, M.D., have been 
associated with the claims folder.  In December 1996, the 
Veteran reported he had experienced low back pain since an 
episode at the time of an emergency appendectomy.  The 
examiner commented that the possibility with spinal 
anesthesia was that he had an arachnoiditis, and this would 
be in the differential diagnosis.  It was noted in February 
1997 that the Veteran underwent magnetic resonance imaging 
which showed some indentation on the dural sac at L4-5.  

The Veteran was afforded a VA examination of the spine in 
April 1998.  The examiner noted that the examination in July 
1959 prior to separation from service was negative for a low 
back condition.  He said the Veteran traced the onset of his 
back problems to the three attempts at lumbar puncture prior 
to the surgery.  The impression was spondylosis, hypertrophic 
of the lumbar spine.  The examiner commented that there was 
no indication of nerve root compression in spite of 
osteoarthritic encroachment on the neural foramina at L4-L5.  
He added that the military records contained no entries 
regarding low back problems.  The physician stated that the 
Veteran's current problems are secondary to arthritis and are 
thought to have developed after service.  He opined they were 
not due to the "spinals" in service in 1956.

In a May 1999 letter, A. Weisser, D.O., asserted he had 
treated the Veteran since May 1997.  He said it was his 
expert medical opinion that "these conditions" are directly 
connected to the injuries the Veteran received in service.  
The conditions were not specified.

The Veteran's sister wrote in May 1999 that the Veteran had 
been given two "spinals" which were not properly 
administered when he had an emergency appendectomy in 
service.  She said he was flown home around "July 1956."  
She related that when he returned home, his back was 
bothering him and he sought treatment from a private medical 
provider.  She noted that after service the Veteran took a 
job driving trucks, and would have back pain after a long 
run.  She added the Veteran's family doctor sent him to a 
rehabilitation clinic in 1965 for neurologic testing.  

The Veteran's brother wrote in June 1999 that the Veteran's 
back problems dated to the "spinals" in service.  He said 
he worked with the Veteran in the late 1960's and early 
1970's and his back gave him a lot of trouble when he drove a 
truck.

In a June 1999 letter, J. W. C. stated he went to high school 
with the Veteran and they had played together on the baseball 
team.  He claimed the Veteran had an operation in service 
that caused him permanent back problems.  He noted the 
Veteran's back pain had caused him to alter his lifestyle.  

During a video conference hearing before a Veterans Law Judge 
in November 1999, the Veteran testified he was treated by a 
chiropractor in 1960.  He stated he attempted to obtain the 
records, but the practitioner did not want to get involved.

A June 2001 statement was received from F. A. Graf, M.D.  He 
noted he had reviewed various medical records, including some 
service treatment records, VA medical records, and reports 
from Drs. Sanzenbacher, Weisser and Dubois.  His statement of 
medical diagnosis was chronic thoracolumbar and lower 
extremity pain patterning, sensory deficits in the right 
lower quadrant residual to appendectomy, sensory pattern 
change in the scrotal area, structural changes on magnetic 
resonance imaging at L4-5, and chronic thoracolumbar pain 
with sexual dysfunction.  Dr. Graf stated the Veteran had 
strong clinical evidence of a service-connected thoracolumbar 
pain complicating a 26-day hospitalization for ruptured 
appendicitis.  During that time, the Veteran was very ill, 
but remembered receiving an unsuccessful epidural anesthesia 
with up to three lumbar punctures.  He concluded there was a 
reasonable and medically most probably connection between the 
hospital experience, including the epidural blocks and the 
periods of time during which he was intubated due to the 
seriousness of his illness and a service-connected injury to 
his thoracolumbar spine.  The basis for the thoracolumbar 
pain was both discogenic and related to chronic arachnoiditis 
or inflammation within the cauda equina, representing a 
complication of spinal anesthesia.  He commented that the 
repeated insertion of the needles to a very ill patient is 
likely to be significant to the development of complications 
of chronic arachnoiditis.  

Dr. Graf observed that it was significant that the Veteran 
was treated by a chiropractor for back symptoms and sent for 
nerve conduction tests within a year of discharge, 
establishing continuity from his experience in service to his 
symptoms.  He pointed out that there were no sick logs from 
the ship during the pertinent time period, but that there 
were no records that conflicted with the Veteran's history.  
He claimed the absence of service treatment records and early 
post-service medical records reflecting complaints of back 
pain and decreased sensation was not of significance to the 
opinion of causation and continuity of symptomatology.  Dr. 
Graf noted the sensory change, the change in reflexes and the 
back pain were likely to have been neglected following the 
in-service surgery in view of the ruptured appendix and 
peritonitis with jaundice and ileus.  He maintained these 
were life-threatening and occupied the full attention of the 
Veteran's treating physicians.  He stated it was clear from 
his review of the Veteran's history and the accompanying 
documents that the Veteran's condition had not been first 
manifested more than 30 years after separation from service, 
but that there was a causal connection and a continuity of 
symptoms over the years, dating back to the hospitalization 
in 1956.  Finally, Dr. Graf concluded that the Veteran's 
current conditions were medically most probably connected 
causally to both a discogenic injury in 1956 during a time 
when he was extremely ill and not in a position to protect 
his body from the rigors of transfer by helicopter, 
hospitalization and a negative ongoing effect of spinal 
anesthesia with probably chronic arachnoiditis.

The Veteran was again examined by the VA in August 2002.  
Following an examination, the impression was spondylosis, 
hypertrophic, of dorsal, dorsolumbar and lumbar spine.  The 
examiner (who also performed the VA examination in April 
1998), commented that the Veteran did not relate any 
complaints that would be typical of a L4-5 radiculopathy in 
spite of the magnetic resonance imaging and CT scans showing 
a potential compromise.  He stated the changes were the 
result of aging as well as job related stresses rather than 
damage inflicted by a needle during spinal anesthesia.  The 
"spinal" was said to have been unsuccessful, requiring 
general anesthesia, which was an additional indication that 
the anesthetic might not have been placed intrathecally.  The 
examiner said an epidural block would not create the bone 
changes that were now being implicated.  He pointed out the 
discharge examination was negative, and there were no 
documents supporting the Veteran's claim of sexual 
dysfunction or radiculopathy.  He observed that there was no 
convincing evidence of arachnoiditis.  He also asserted the 
sensory changes claimed to have been present in service would 
be more suggestive of a problem at T10-L1.  

Dr. Graf wrote a statement in January 2003 and addressed 
matters considered in the August 2002 VA examination report.  
He noted while it was accurate to state that intra or 
epidural injection would not create musculoskeletal bone and 
joint changes, it was not accurate to state that a condition 
of chronic arachnoiditis was not a major risk from repeated 
epidural and intradural injection in a very ill patient.  He 
asserted there was a reasonable and medically most probable 
connection between the Veteran's hospital experience and the 
trauma occurring during hospitalization for a very serious 
illness.  He added musculoskeletal symptoms are often masked 
by a serious illness.  Dr. Graf also claimed the VA physician 
failed to acknowledge the Veteran's sensory pattern changes 
in the vicinity of the surgical incision in his lower abdomen 
and scrotum.  He said these changes were most likely present 
by reason of direct complications from the surgery itself 
with contributing pain patterning from the spinal condition.  
He insisted that aging alone was not an explanation for the 
structural changes present in the Veteran.  He stated chronic 
inflammation and a sequential evolution of change following 
the initial injury patterns were medically more probable and 
reasonable causations.  

The Veteran was afforded a VA neurological examination in May 
2004.  The examiner commented that he reviewed the claims 
folder.  The in-service history was as described above.  
Following an examination, the diagnoses were spondylosis, 
hypertrophic, dorsolumbar and lumbar spine, and lumbar 
neuropathy, L4-5, right.  The examiner commented he concurred 
with the opinion of Dr. Graf, that while the structural 
changes associated with hypertrophic spondylosis of the 
dorsal and lumbar spine were present and likely age-related, 
aging alone was not an explanation for the structural changes 
in the Veteran.  He added it was at least as likely as not 
that the Veteran has chronic arachnoiditis of the spine, 
inflammation within the cauda equina or Forestier's disease, 
as a residual of three failed in-service attempts at spinal 
anesthesia.  In view of the persistent and consistent history 
of back symptoms recorded historically by the Veteran, and 
the consistent nature of the present complaints and evidence 
of lumbar neuropathy, it was also at least as likely as not 
that the currently diagnosed back disorder had its onset 
during service.

In December 2004, the VA physician who conducted the April 
1998 and August 2002 VA examinations, wrote an addendum in 
which he reiterated that if spinal anesthesia fails, it is 
almost always due to the needle being blocked by bony 
elements in the low back, so the needle does not reach neural 
tissue.  He asserted that even if the needle had reached any 
nerves, the likelihood of arachnoiditis being created is 
unbelievably remote, and structural changes are not created 
by this mechanism.

In May 2005, R. N. Phelps, M.D., prepared a report at the 
behest of the Veteran's attorney that addressed whether the 
Veteran's current back problems were related to his in-
service back complaints.  He noted the Veteran said he had a 
loss of range of motion and a loss of deep tendon reflexes in 
his legs.  The Veteran stated after he returned to his ship, 
he repeatedly went to sick call for back pain.  Dr. Phelps 
acknowledged that there were no records to reflect the 
complaints of post surgery back pain since the sick call logs 
could not be located, and that post-service treatment records 
for his back were also not available.  The physician 
indicated he reviewed numerous records, including service 
treatment records, VA medical records, the July 1996 letter 
from Dr. Dubois, records from Dr. Sanzenbacher and Dr. 
Weisser, and the June 2001 letter from Dr. Graf.

Dr. Phelps conceded there was a hiatus in medical records 
from 1959 to 1992, but the records from 1992 describe low 
back pain which the Veteran ascribed to the failed spinal 
injections in 1956.  He concluded it was clear from the 
records he reviewed there was a relationship between the 
Veteran's current back problems and those he first had in 
service when he had surgery for a ruptured appendix and 
peritonitis.  He said the present problems included 
degenerative disc disease at several levels.  He stated there 
was significant evidence supporting the Veteran's claim, 
including the history that he underwent a failed spinal 
anesthetic attempt with multiple needle sticks, that he 
repeatedly attended sick call on the ship for back pain and 
that he was treated by a chiropractor for back pain within 
one year of his discharge from service.  

Dr. Phelps opined that the key medical fact was the well-
recognized fact that a failed spinal anesthetic attempt can, 
in fact, cause inflammatory conditions of the spine, 
including spinal arachnoiditis, which can be characterized by 
back pain, radicular pain and, in rare cases, paraplegia.  He 
felt it was unclear why the examining VA physician failed to 
consider the possibility of a spinal arachnoiditis as a 
sequela of the failed spinal anesthetic and a cause of the 
symptoms shortly thereafter.  He attached an extract from a 
medical textbook documenting the association between 
arachnoiditis and spinal injections.  He observed that the 
1956 hospital records did not mention how many times the 
needles were inserted for spinal anesthesia, and that this 
was a reflection of the incompleteness of the medical 
records, and thus rendered them inadequate to base any sound 
medical conclusions.  Dr. Phelps also noted that the 
Veteran's treatment by a chiropractor shortly after service 
also supported his claim that he had back problems at that 
time.  He claimed that fact that the hospital records do not 
reflect the Veteran's complaints of back problems again 
demonstrated the inadequacy of the medical records.  He 
asserted that, given the seriousness of the Veteran's 
condition, including peritonitis and jaundice, there would 
have been no reason for physicians to check for decreased 
sensation or lower extremity reflexes.  

The physician added that failed attempts at placing a spinal 
anesthetic could cause irritation of the arachnoid, dural and 
pia membranes of the spinal cord, causing an inflammation and 
subsequent pain which could persist as a cause of back and 
leg pain.  Dr. Phelps stated this was the likely mechanism 
for the failed spinal anesthetic with unsuccessful needle 
placement to have caused the Veteran's low back problems.  

The Board referred the Veteran's claims folder to an 
independent medical expert, whose July 2009 report is of 
record.  The physician stated the Veteran was diagnosed with 
lumbar degenerative disc disease and lumbar spinal stenosis.  
He opined it was more likely these conditions had developed 
over the course of time as part of the normal aging process.  
He observed that the development of stenosis and degenerative 
disc disease might have been hastened by the Veteran's work 
with heavy machinery.  He added that it was highly unlikely 
the Veteran had arachnoiditis, either in 1956 or at the 
present time.  The independent medical expert asserted that 
if the Veteran had developed arachnoiditis after the spinal 
injection, he would likely have had a complaint of low back 
pain soon after the procedure, but he did not see any 
evidence of the Veteran seeking medical attention for a low 
back condition until 1988.  He acknowledged that the 
development of arachnoiditis after spinal anesthesia has been 
reported, but it was exceptionally rare.  Further, he noted 
the Veteran complained of numbness below his belly button and 
a decrease in reflexes in the legs.  The physician stated 
that if the Veteran had developed arachnoiditis, and the 
spinal anesthesia was administered in the thoracic region, he 
would have expected him to have increased reflexes in the 
lower extremities, rather than decreased reflexes.  If the 
spinal anesthesia were administered in the lumbar region, he 
would have expected there to be evidence on the magnetic 
resonance imaging, which has not mentioned any possibility of 
arachnoiditis.  He pointed out that in arachnoiditis, there 
typically is scar formation in the arachnoid space, and 
clumping of the nerve roots, but this was not noted on the 
1997 magnetic resonance imaging.  

The independent medical expert also noted that the Veteran 
complained of numbness in the suprapubic area after the 
appendectomy.  This numbness would more likely be secondary 
to peripheral nerve damage from the abdominal appendectomy 
incision rather than from spinal anesthesia.  He stated there 
was a suggestion in the file that the Veteran had received 
chiropractic treatment for his lumbar spine and might have 
been referred for electrodiagnostic studies.  He did not 
believe chiropractors had the appropriate training to 
determine when a patient should be referred for 
electrodiagnostic studies or the ability to interpret the 
results of such studies.  He concluded that the Veteran does 
not have any current objective evidence of arachnoiditis or 
other neurological or musculoskeletal disorder causally 
related to the spinal anesthesia administered in 1956.

In a September 2009 letter, Dr. Graf noted he had reviewed 
the independent medical expert opinion.  He disagreed with 
that part of the opinion indicating arachnoiditis would 
result in hyperreflexia.  Dr. Graf stated that inflammation 
of the cauda equina is a peripheral nerve phenomenon and 
would be expected over time to cause diminished reflexes, not 
hyperreflexia.  He said hyperreflexia would be more related 
to a spinal cord lesion.  He pointed out that epidural blocks 
are typically administered at the upper lumbar, lower 
thoracic region, at the very termination of the conus and 
were not likely to be associated with spinal cord lesions, 
but rather more likely peripheral nerve lesions.  He also 
disagreed with the blanket rejection by the independent 
medical expert opinion of evidence pertaining to the 
Veteran's treatment by a chiropractor.  Dr. Graf concluded 
that the overall surgical experience remained a substantially 
causative factor in the initiation of a lifetime of changes 
for the Veteran.  He stated that a more global assessment of 
what transpired during the surgery in service in 1956 should 
include manipulations and disc and facet joint injuries 
occurring while the Veteran was under general anesthesia, 
sedated and intubated.

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

As an initial matter, the Board notes that the record does 
not reveal objective evidence of arthritis manifested within 
one year following discharge from service.  Therefore, the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
not for application.

In response to the Veteran's claim for service connection on 
a direct basis, the Board readily acknowledges that there are 
several medical opinions supporting the Veteran's claim for 
service connection for a back disability.  It is also clear 
that some of the physicians have reviewed at least a part of 
the medical record.  What is significant, however, is that 
the favorable opinions are based on a history provided by the 
Veteran, which is not adequately supported by the other 
evidence of record.  

In this regard, while the Veteran claimed that there were 
three unsuccessful attempts at spinal anesthesia, and then he 
had to receive a general anesthesia, the clinical record 
shows only that spinal anesthesia was administered.  While it 
is true that the Veteran was said to be acutely ill when 
admitted to the hospital in August 1956, his postoperative 
course was described, and his only complaint concerned 
fullness of the abdomen.  While the Veteran reports in-
service treatment for back pain, no such treatment is noted 
in the service treatment records, even though these records 
include sick logs dating from January 1957 to March 1958.  
These records do not mention back or hip pain, or 
neurological symptoms.  Rather, they note repeated instances 
of complaints of ringworm as well as treatment for a cold and 
a headache.  The Board finds it highly unlikely that the 
Veteran would present for treatment of ringworm, headache, 
and a cold, but fail to mention continued back pain or 
neurological symptoms.  It is also very significant that an 
evaluation of the spine on the separation examination was 
normal, as was a neurological evaluation.  

The Board notes that the Veteran's recollections of the 
surgery and anesthesia are being made more than 30 years 
after the event.  In addition, and as acknowledged by the 
private physicians, he was seriously ill at the time of the 
surgery with a perforated appendix and generalized 
peritonitis.  The length of time since the incident as well 
as the fact that he was seriously ill significantly 
diminishes the reliability of the recollection.  

Further, as noted above, the service treatment records reveal 
only spinal anesthesia, not general anesthesia, and there are 
no complaints of back pain in service or findings of back 
disability on separation examination.  Thus, the reliability 
of his recollections as to the events in service is even 
further reduced.  In addition, while he now reports 
continuous complaints of back pain since the surgery, and has 
submitted lay statements attesting to his back problems after 
service, treatment records from his family practitioner show 
no complaints of back pain from 1979 until 1988, at which 
point he described his back pain as a morning stiffening that 
resolved as the day progressed.  Those medical records do not 
support the Veteran's or the lay contentions of continuous 
and significant back problems since service.  Additionally, 
the fact that the Veteran was able to work for years in heavy 
labor occupations tends to preponderate against a finding 
that the Veteran had a disabling back condition during the 
years following service.  Indeed, in 1995 Dr. Hornberger, who 
was evaluating the Veteran for his Social Security claim, 
diagnosed the Veteran with "lumbosacral strain after a 
lifetime of heavy physical labor."  

In short, the Board finds the Veteran's recollections as to 
the events in service are unreliable and his contentions of 
back symptoms existing since the surgery are not supported by 
the contemporaneous medical evidence and are simply not 
credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 
(Fed. Cir. 2006) (the lack of contemporaneous medical records 
may be a fact that the Board can consider and weigh against a 
veteran's lay evidence); see Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

Although there are favorable medical opinions in the record, 
those opinions are based on the history provided by the 
Veteran of repeated, failed spinal anesthesia, undergoing 
general anesthesia, treatment for back pain in service, and 
treatment thereafter with continuous complaints since that 
time.  However, as discussed above, the Board finds such 
contentions are not credible.  Buchanan, supra.

The Board acknowledges that the conclusions following the May 
2004 VA neurological examination were based on a review of 
the claims folder, and that many of the other physicians 
providing favorable opinions had access to some of the 
Veteran's records.  The fact remains, however, that neither 
the VA neurological examiner nor any of the other physicians 
who provided a favorable opinion for the Veteran adequately 
accounted for the lack of in-service complaints, other than 
to blame poor record keeping or the fact that the Veteran's 
illness was the priority at the time.  The physicians 
providing the favorable opinions also did not address the 
normal findings on the separation examination or the fact 
that treatment records from his family physician revealed no 
complaints for years until the first mention of back 
stiffness in 1988.  Nor did they address the fact that the 
Veteran was able to do heavy manual labor for years following 
service.  Rather, they all accepted the Veteran's self 
reported history of three failed spinal anesthesia procedures 
and of back problems since the surgery, and Dr. Graf accepted 
the Veteran's report of undergoing general anesthesia as a 
basis for his opinion; however, as noted above that history 
has been found to be unreliable.  Thus, any medical opinion 
based upon that history has no probative value.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based 
on review of the medical evidence is more probative than an 
opinion that is based on the veteran's reported history); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).

Conversely, the opinion from the independent medical expert 
was based upon a review of the entire claims file to include 
the service treatment records, private treatment records, and 
the multiple medical opinions in the record.  He noted that 
had the Veteran suffered from arachnoiditis following the 
surgery, he likely would have complained of low back pain 
soon after the procedure, but the record reveals no 
complaints of back pain until 1988.  He further referenced 
that arachnoiditis typically causes scar formation in the 
arachnoid space as well as clumping of the nerve roots, and 
that such was not shown on the 1997 MRI.  The physician noted 
that the Veteran is currently diagnosed with degenerative 
disc disease and lumbar spinal stenosis, and that the 
possibility of these being secondary to arachnoiditis is very 
highly unlikely.  He stated that he would expect the MRI in 
1997 to have shown evidence of arachnoiditis at that time.  
He further noted that the Veteran's current diagnosis is far 
more likely to have developed over time as part of the normal 
aging process.  He also noted that it may have been hastened 
by his previous work with heavy machinery.  This opinion was 
provided after a review of the claims file and included a 
rationale with reference to objective tests.  As such, this 
report is entitled to the greatest probative weight.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physician and the extent to which he/she reviewed prior 
clinical records and other evidence).  Although Dr. Graf 
claimed the Veteran would have had a different type of 
neurological complaint after the anesthesia from the type the 
independent medical expert indicated, it must be emphasized 
that the postoperative course reflects no musculoskeletal or 
neurological complaints of any kind, nor was such reported in 
sick call reports through March 1958.  This is further 
supported by the normal findings on the separation 
examination in July 1959.

Similarly, the Board notes that the opinions rendered by the 
VA physician following examinations in April 1998 and August 
2002 considered the records in the claims file and 
acknowledged the lack of complaints of back pain in service 
records and the normal findings on separation.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 -1337 (Fed. Cir. 2006) (the 
lack of contemporaneous medical records may be a fact that 
the Board can consider and weigh against a veteran's lay 
evidence).  The Board finds that these opinions are based 
upon objective testing, review of the complete clinical 
records, and include a rationale for the conclusion.  As 
such, they are also entitled to great probative weight. 

The Board acknowledges that the Veteran submitted lay 
statements to support his claim attesting to his post service 
complaints.  To the extent these lay statements purport to 
link the Veteran's current back condition with surgery in 
service, such matter is beyond the competence of the lay 
persons making the assertions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Rather, the question of whether the 
Veteran's current back disorder is related to service is a 
question requiring medical expertise.  To the extent these 
statements purport to establish continuity of symptoms since 
service, the Board finds the contemporaneous service 
treatment records and the private treatment records dating 
from 1979 to 1993 to be more probative of the status of the 
Veteran's back than the recollections rendered 30 years after 
service.  

After a review of the entire record, the Board concludes that 
the preponderance of competent and probative evidence is 
against the claim for service connection for a back 
disability.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Service connection for a back disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


